Citation Nr: 1425594	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  05-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.  His awards and decorations include the Combat Action Ribbon.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a             February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a December 2007 decision, the Board denied the claim for a rating higher than        30 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court), and in a March 2009 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) of the Board's December 2007 decision, whereby the Court vacated the Board's decision and remanded the claim for an increased rating for PTSD to the Board for readjudication.  In August 2009, the Board remanded the claim for compliance with the terms of the Joint Motion.

Presently, the Board assumes appellate jurisdiction over the Veteran's informally raised and inextricably intertwined claim for TDIU. See Rice v. Shinseki,                     22 Vet. App. 447 (2009).

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  However, VBMS does not contain any records in this case, and the records in Virtual VA are either duplicative of those in the paper claims file or are not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

While the Board regrets further delay of a decision in this case, additional development is essential. 

The Veteran was most recently afforded a VA examination in January 2010, which was over four years ago.  Since that time, he has reported symptoms that seem to suggest a worsening of the disability.  For example, he has indicated that he now has daily suicidal thoughts.  An October 2013 VA medical record also referred to the Veteran's PTSD as severe, whereas the January 2010 VA examiner described the disability as mild.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

In addition, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for an increased evaluation for PTSD and TDIU. 

The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

In providing the requested assessment, the examiner is asked to review the prior VA examinations from 2004, 2005, 2006 and 2010, particularly in regard to attempts made therein to distinguish psychiatric impairment related to PTSD from that otherwise due to nonservice-connected psychiatric disability (including depression and dysthymic disorder).

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder, such as major depressive disorder and dysthymic disorder.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed on the basis of all additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.               §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


